O’Donnell, J.,
dissenting.
{¶ 16} I respectfully dissent. Based on Randall’s existing suspension from 2005, her failure to respond in this case, and the absence of any mitigating evidence, I believe that the appropriate sanction is an order to disbar.
{¶ 17} In Disciplinary Counsel v. Lord, 114 Ohio St.3d 466, 2007-Ohio-4260, 873 N.E.2d 273, ¶ 2, we disbarred an attorney after finding that he had mishandled several matters for various clients and had failed to cooperate in the investigation. We noted that when considering an appropriate sanction, our court considers “the duties violated, the actual or potential injury caused, the attorney’s mental state, and sanctions imposed in similar cases.” Id. at ¶ 29.
{¶ 18} Here, Randall failed to prosecute several matters for her clients, breaching her “professional duty to conscientiously attend to clients’ interests.” Disciplinary Counsel v. Sabol, 118 Ohio St.3d 65, 2008-Ohio-1594, 886 N.E.2d 191, ¶ 7. Moreover, the neglected matters were dismissed for want of prosecution and could potentially cause further prejudice to these clients in the future in pursuance of their claims. Randall did not submit any evidence in mitigation, and she has been under suspension since 2005 for failure to comply with attorney-registration requirements. This case is therefore similar to Lord, and I would impose the same sanction.
Lundberg Stratton, J., concurs in the foregoing opinion.